Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 8/18/22. Amended Claims 1, 7, 8, and 16 are pending. 
Regarding the prior IDS and IDS filed 8/18/21, the JP S59-066456 has a concise explanation of relevance and has been considered, along with the other items on the IDS filed 8/18/21.
Regarding the prior drawing objections, the cancellation of Claims 5, 9, 10, 12, and 17 renders these objections moot.
Regarding the prior claim objection, this has been overcome by the amendment to Claim 8.   	Regarding the previous prior art rejection of Shu, applicant argues (p. 4-5):
In response, claim 1 is amended in a manner which more clearly distinguishes over the references cited and overcomes the rejection. Claim 1 now recites that the gudgeon pin has a surface hardness ranging from 79 HRA to 82 HRA and a core hardness ranging from 40 HRA to 47 HRA. Support for the amendment is found in the last paragraph of Applicant's originally filed specification. No new matter is added. 
 
 None of the references cited disclose the gudgeon pin having the hardness ranges recited in amended claim 1. Applicant points out that the hardness ranges are not taught as being achievable by the low carbon alloy material of Shu et. al. As discussed in Applicant's specification, the specific high-strength steel materials with the hardness ranges recited in amended claim 1 allows for a substantially thinner wall thickness, thus creating an advantageous reduction in the mass moved, while maintaining the same endurance strength. These benefits are not disclosed Shu et al. Thus, selecting the steel from the group consisting of: 18CrNi8, 18CrNiMo7-6, 20MnCr5, and 20MnCrS5, as recited in claim 1, is not simply a design choice but rather is a significant feature which provides advantages that are not expected in view of the references cited.

Examiner respectfully disagrees. As a first matter, the new limitations in Claim 1 regarding core hardness are not found in applicant’s cited “the last paragraph of Applicant's originally filed specification” (please see 112(a) and 112(b) discussions below). As a second matter, applicant’s argument regarding the selection of material are not persuasive. Applicant’s arguments resemble those previously presented in applicant’s “Remarks” p. 8-9, filed 12/28/20; these were answered in the Final rejection mailed 1/11/21, p. 2-3. Applicant did not argue these material selections in the intervening filings of 6/11/21, 7/8/21, or 7/12/21. Applicant appears to be arguing these materials would somehow lead to unexpected results. As stated in MPEP 716.02(b), the burden is on the applicant to establish results are unexpected and significant.  As stated in MPEP 716.01(c), the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). As no objective evidence has been presented other than Applicant’s counsel’s arguments in an attempt to overcome Shu, Shu is held.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 8, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the claim set filed 8/18/22, Claim 1 was amended to include:
the gudgeon pin having a surface hardness ranging from 79 HRA to 82 HRA and a core hardness ranging from 40 HRA to 47 HRA. 


In the accompanying remarks, applicant states (in Remarks filed 8/18/22, p. 4, under “Claim Rejections - 35 USC § 103”):

Support for the amendment is found in the last paragraph of Applicant’s originally filed specification. No new matter is added.


In applicant’s originally filed specification, the last paragraph reads (emphasis examiner’s):
Two further specific preferred embodiments of gudgeon pins according to the invention are made from 20MnCr5 and have an outer diameter in both cases of 20 mm, an inner diameter in both cases of 14.3 mm, and a length of 54 mm. The inner diameter of the piston is approximately 72% of the outer diameter. A first of these gudgeon pins has a case hardening depth (500 HV) on the outside of the gudgeon pin of approximately 0.65 mm and a case hardening depth (500 HV) on the inside of the gudgeon pin of approximately 0.66 mm. In the case of the second gudgeon pin, the values for these measurements are approximately 0.70 mm and approximately 0.72 mm respectively. This in turn results in ratios of the residual wall thickness of the gudgeon pin to the total thickness of the case- hardened layers on both sides of approximately 1.18 and approximately 1.01 respectively. The first gudgeon pin also has a surface hardness of approximately 79 HRA and a core hardness of approximately 47 HRA. In the case of the second gudgeon pin, these values are 80 HRA and 40 HRC.

 	
 	The numbers and ranges in applicant’s cited section of the originally filed specification do not align with the amended claim language. Examiner notes at least one other paragraph in applicant’s originally filed specification discusses hardness, two paragraphs before applicant’s cited last paragraph of the specification (emphasis examiner’s):
A specific gudgeon pin with a reduced weight for a diesel engine according to the present invention is accordingly made from 20MnCr5, has an outer diameter of approximately 30 mm, an inner diameter of approximately 19.5 mm, a length of approximately 68 mm and a weight of approximately 0.218 kg. This results in a diameter ratio of approximately 65% and weight reduction of approximately 11% in relation to a gudgeon pin that only has a different inner diameter of approximately 16.8 mm. The above piston type can have a case hardening depth (500 HV) on the outside of the gudgeon pin of approximately 1.08 mm and a case hardening depth (500 HV) on the inside of the gudgeon pin of approximately 1.06 mm. This then results in a ratio of the residual wall thickness of the gudgeon pin to the total thickness of the case-hardened layers on both sides of approximately 1.45. Furthermore, a surface hardness of the gudgeon pin is approximately 82 HRA and a core hardness of the gudgeon pin, i.e. a central zone in the gudgeon pin wall, which is substantially not case- hardened, is approximately 43 HRC.

 	Between these three embodiments, the claimed range of core hardness is not found, as summarized below:


Surface hardness
Core hardness
Claim language - surface - support?
Claim language - core - support?
Embodiment 1
82 HRA
43 HRC
79 HRA - 82 HRA - yes
40 HRA - 47 HRA - no
Embodiment 2
79 HRA
47 HRA
79 HRA - 82 HRA -
yes
40 HRA - 47 HRA -
yes
Embodiment 3
80 HRA
40 HRC
79 HRA - 82 HRA - 
yes
40 HRA - 47 HRA - 
no


	While applicant’s three embodiments support surface hardness values of 79 HRA, 80 HRA, and 82 HRA, only one of the three core hardness values falls within the claimed core hardness range of 40-47 HRA. Embodiment Two has a stated core hardness value of 47 HRA. However, Embodiments One and Three each use HRC as the standard for assessing hardness. These embodiments have values of 43 HRC and 40 HRC, respectively. Therefore, there does not appear to be a written description of the claim limitations regarding the core hardness in the application as filed (MPEP 2163). The mixing of hardness standards also raises the question of whether the Embodiment Two example has the correct hardness units, given that the other two Embodiments each use HRC instead of HRA for the core hardness values; that is, the majority of examples use HRC instead of HRA for the core hardness standard. In the case of either hardness standard, HRA or HRC, the claimed values for the core hardness range are not found in the originally filed disclosure. 
	As a second, related matter to the newly introduced core and surface hardness values, applicant’s amended Claim 1 recites four potential materials (18CrNi8, 18CrNiMo7-6, 20MnCr5 and 20MnCrS5) but the three example Embodiments in the specification only recite one material, 20MnCr5. Therefore there does not appear to be written description of the claim limitations regarding hardness in conjunction with the four materials in the application as filed (MPEP 2163). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “a core hardness ranging from 40 HRA to 47 HRA”. However, applicant’s originally filed specification uses HRC when discussing core hardness more often than HRA (two examples vs. one example; see above 112(a) discussion). Therefore, it is indefinite if Claim 1 should be using HRA or HRC as the core hardness standard.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 16, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (CN 104481719, on applicant’s IDS; a machine translation accompanied the prior office action) in view of design choice; alternatively, Claims 1, 7, 8, and 16, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of design choice and engineering expediency.
Examiner note: To advance examination and promote compact prosecution, given the uncertainty of the language regarding the core hardness values (please see the 112(a) and (b) discussions above) there are two rejections presented below depending on which interpretation of core hardness units is used.
Regarding Claim 1, Shu teaches
A gudgeon pin for internal combustion engines, wherein the gudgeon pin is formed of steel (p. 2-3 of translation),
the gudgeon pin comprises at least one case-hardened layer formed of the steel (p. 2-3 of translation), wherein a ratio of a residual wall thickness of the gudgeon pin to a total thickness of the case-hardened layer(s) is 1.0 to < 1.5 (see table below), and
 	a ratio of inner diameter and outer diameter of the gudgeon pin is >60% to ≤ 80% (see table below),
	the gudgeon pin having surface hardness ranging from 79 HRA to 82 HRA (range of 78-83 HRA, p. 2 or 3) and a core hardness ranging from 30 to 45 HRC (p. 2 or 3).
	Examiner note: Plural sizes are given by the prior art ranges that meet the claim language. Examiner has provided the chart below to help summarize interpretation of the prior art:
Measurements in mm
Claimed
Does prior art teach?
Outer diameter
12-15


Inner diameter
8-10


Inner diameter /outer diameter
Range: 
8-10 (inner)/ 
12-15 (outer)

>60%
Yes, ex. for a 12 mm outer diameter, an example 9.6 mm inner diameter is 80%; other sizes taught also meet claim limitations


≤ 80%
Yes, ex. for a 12 mm outer diameter, an example 9.6 mm inner diameter is 80%; other sizes taught also meet claim limitations
Difference (outer-inner)
Range


Outside harden depth
0.3-0.5


Inside harden depth
0.3-0.5


Total hardening depths
0.6-1.0


Residual
ex. Outer diameter = 12
ex. Inner diameter = 9.6 
ex. hardening depths 1.0
12 - 9.6 = 2.4 (total thickness)
2.4 - 1.0 = 1.4 (unhardened (“ residual”))

Other sizes are included in the prior art ranges
Ratio of residual wall thickness to total thickness of case hardened layer (definition on p. 3 of specification filed 8/29/19)
ex. 1.4/1.0=1.4 (please see above box)
1.0 to < 1.5
Yes; other sizes are included in the prior art ranges


	Shu does not explicitly teach
the steel being chosen from the group consisting of: 18CrNi8, 18CrNiMo7-6, 20MnCr5 and 20MnCrS5,
a core hardness ranging from 40 HRA to 47 HRA.
Shu fails to explicitly disclose the claimed types of steel. Shu discloses the steel material as a “low-carbon alloy steel” (ex. p. 2-3 of translation) but does not explicitly specify one of the four choices as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the four types of steel as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.  
Regarding the core hardness values, there are two scenarios:
1. 	If applicant intended to claim the range in HRC units as the standard (please see 112(b) discussion and 112(a) discussion above):
Shu discloses a range of 30-45 HRC. This substantially overlaps with a range of 40-47 HRC. From the originally filed disclosure, there does not appear to be a discussion of criticality of the claimed hardness range; indeed, the range does not appear to be supported and is indefinite (please see 112(a) and 112(b) discussions above). Therefore Shu would overlap the claimed core hardness range (40-47 HRC) with sufficient specificity and anticipate the claim limitation. 
2.	If applicant intended to claim the range in HRA units as the standard (please see the 112(b) discussion and 112(a) discussion above):
Shu discloses a range of 30-45 HRC. Shu does not explicitly disclose a core hardness range of 40-47 HRA. The choice of core hardness would relate to the operating conditions of the gudgeon pin in its engine environment. As such the core hardness is disclosed to be a result effective variable in that the core hardness would be designed and specified for a particular engine environment and would be changed for different engine environment designs. Different engine environments would require design considerations under different operating conditions, such as operating pressures and forces, harmonics and vibrations, piston strokes lengths, and speeds in operation. Different core hardness values would be selected as a result of the different designed engine environments. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device Shu by having a core hardness of 40-47 HRA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 7,
wherein the gudgeon pin is free of inserts (Figure 1).
Regarding Claim 8,
wherein said at least one case-hardened layer includes two of said case-hardened layers, wherein a first one of said case-hardened layers extends from an inside of the gudgeon pin and a second one of said case-hardened layers extends from an outside of the gudgeon pin, and an unhardened core remains between the case-hardened layers (Figure 1, p. 3 of translation). 
Regarding Claim 16,
wherein the gudgeon pin is a single piece (Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        September 6, 2022